EXHIBIT 10.3

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

WARRANT TO PURCHASE

 

SHARES OF COMMON STOCK

 

OF

 

Spotlight Innovation Inc.

Expires: *WarExpDate*

 



Date of Issuance: *Date*

Number of Shares: *Warrants*



 

FOR VALUE RECEIVED, the undersigned, Spotlight Innovation Inc., a Nevada
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that *Print* (“Holder” located at *Address*) is entitled to subscribe
for and purchase, during the Term (as hereinafter defined), up to *WarPrint*
(*Warrants*) shares (subject to adjustment as hereinafter provided) of the duly
authorized, validly issued, fully paid and non-assessable Common Stock of the
Issuer, par value $0.001 per share (the “Common Stock”), at an exercise price
per share equal to the Exercise Price then in effect, subject, however, to the
provisions and upon the terms and conditions hereinafter set forth. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
Section 6 hereof.

 

1. Term. The term of this Warrant shall commence on *Date* and shall expire at
5:00 p.m., Central Time, on *WarExpDate* (such period being the “Term”).

 

2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.

 

(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part during the Term beginning on the date of issuance
hereof.

 

(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Exercise Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election by certified or official bank check or by wire
transfer to an account designated by the Issuer.

 



  1

   



 

(c) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) business days after such exercise (the “Delivery Date”). The
Holder shall deliver this original Warrant, or an indemnification undertaking
with respect to such Warrant in the case of its loss, theft or destruction, at
such time that this Warrant is fully exercised. With respect to partial
exercises of this Warrant, the Issuer shall keep written records for the Holder
of the number of shares of Warrant Stock exercised as of each date of exercise.

 

(d) Transferability of Warrant. Subject to Section 2(f) hereof, this Warrant may
be transferred by a Holder, in whole or in part. If transferred pursuant to this
paragraph, this Warrant may be transferred on the books of the Issuer by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant at the principal office of the Issuer, properly endorsed (by the Holder
executing an assignment in the form attached hereto) and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer.
This Warrant is exchangeable at the principal office of the Issuer for Warrants
to purchase the same aggregate number of shares of Warrant Stock, each new
Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto.

 

(e) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

 

(f) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.

 

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with legends in substantially the following form:

 



  2

   



 



 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 



 

(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) the Issuer has received
other evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iii) the Holder provides the Issuer with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Issuer has received an opinion of counsel reasonably
satisfactory to the Issuer, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Issuer will respond to any such notice from a
holder within three (3) business days. In the case of any proposed transfer
under this Section 2(f), the Issuer will use reasonable efforts to comply with
any such applicable state securities or “blue sky” laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Issuer. The restrictions on transfer
contained in this Section 2(f) shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Warrant.

 

(g) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is an “accredited investor” as defined in
Regulation D under the Securities Act, at the time of exercise.

 



  3

   



 

3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.

 

(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges created by or through the Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of the issuance upon exercise of this Warrant a number
of authorized but unissued shares of Common Stock equal to at least one hundred
percent (100%) of the number of shares of Common Stock issuable upon exercise of
this Warrant without regard to any limitations on exercise.

 

(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified.

 

(c) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same number of shares of Common Stock.

 

(d) Payment of Taxes. The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the holder shall be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates representing Warrant Stock in a name
other than that of the Holder in respect to which such shares are issued.

 

4. Adjustment of Exercise Price and Number of Shares Issuable Upon Exercise. The
Exercise Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant shall be subject to adjustment from time to time
as set forth in this Section 4. Upon each adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Exercise
Price resulting from such adjustment, the number of shares of Common Stock
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment, and dividing the product thereof by the Exercise Price
resulting from such adjustment.

 

(a) Adjustment Due to Dividends, Stock Splits, Etc. If, at any time on or after
the Original Issuance Date, the number of outstanding shares of Common Stock is
increased by a (i) dividend payable in any kind of shares of capital stock of
the Corporation, (ii) stock split, (iii) combination, (iv) reclassification or
(v) other similar event, the Exercise Price shall be proportionately reduced by
multiplication by a fraction of which the numerator shall be the number of
outstanding shares of Common Stock immediately before such event and of which
the denominator shall be the number of outstanding shares of Common Stock
immediately after such event, or if the number of outstanding shares of Common
Stock is decreased by a reverse stock split, combination or reclassification of
shares, or other similar event, the Exercise Price shall be proportionately
increased by multiplication by a fraction of which the numerator shall be the
number of outstanding shares of Common Stock immediately before such event and
of which the denominator shall be the number of outstanding shares of Common
Stock immediately after such event. In such event, the Issuer shall notify the
Corporation's Transfer Agent of such change on or before the effective date
thereof.

 



  4

   



 

(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time after the
Original Issuance Date, there shall be (i) any reclassification or change of the
outstanding shares of Common Stock, (ii) any consolidation or merger of the
Corporation with any other entity (other than a merger in which the Corporation
is the surviving or continuing entity and its capital stock is unchanged), (iii)
any sale or transfer of all or substantially all of the assets of the
Corporation, (iv) any share exchange or tender offer pursuant to which all of
the outstanding shares of Common Stock are effectively converted into other
securities or property; or (v) any distribution of the Corporation’s assets to
holders of the Common Stock as a liquidation or partial liquidation dividend or
by way of return of capital (each of (i) - (v) above being a “Corporate
Change”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Corporate Change if it had been, immediately prior to such Corporate Change, the
holder of the number of shares of Warrant Stock then issuable upon exercise in
full of this Warrant, and in any such case, appropriate provisions (in form and
substance reasonably satisfactory to the Holder) shall be made with respect to
the rights and interests of the Holder to the end that the economic value of the
Warrant Stock is in no way diminished by such Corporate Change and that the
provisions hereof including, without limitation, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is not the Issuer, an immediate adjustment of the Exercise Price so that the
Exercise Price immediately after the Corporate Change reflects the same relative
value as compared to the value of the surviving entity’s common stock that
existed immediately prior to such Corporate Change and the value of the Common
Stock immediately prior to such Corporate Change. If holders of Common Stock are
given any choice as to the securities, cash or property to be received in a
Corporate Change, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Corporate Change.

 

(c) Other Adjustments. If the Issuer takes any action affecting the Common Stock
after the date hereof that would be covered by this Section 4, but for the
manner in which such action is taken or structured, and such action would in any
way diminish the value of the Warrant or Warrant Stock, then the Exercise Price
shall be adjusted in such manner as the Board shall in good faith determine to
be equitable under the circumstances.

 

5. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.

 



  5

   



 

6. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Capital Stock” means and includes any and all shares, interests, participations
or other equivalents of or interests in (however designated) corporate stock,
including, without limitation, shares of preferred or preference stock.

 

“Common Stock” means the Common Stock, $0.001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

“Exercise Price” shall mean $1.30 per share of Common Stock, as such price may
be adjusted from time to time pursuant to the adjustments specified in this
Warrant, including Section 4 hereto.

 

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

 

“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.

 

“Issuer” means Spotlight Innovation Inc., a Nevada corporation, and its
successors.

 

“Original Issue Date” means *Date*.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

“Term” has the meaning specified in Section 1 hereof.

 

“Warrants” means the Warrants issued pursuant to this Warrant, without
limitation, and any other warrants of like tenor issued in substitution or
exchange for any thereof pursuant to the provisions of Section 2(c), 2(d) or
2(e) hereof or of any of such other Warrants.

 

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

 



  6

   



 

“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

7. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the Holder;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Exercise Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 7 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all holders of
the Warrants.

 

8. Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal laws of the State of Iowa, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Iowa or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of Iowa. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in Polk County, Iowa for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Warrant or any transaction contemplated
hereby.

 

9. Notice. Any notices, consents, waivers or other communications required or
permitted to be given hereunder must be in writing and will be deemed to have
been delivered: (a) upon receipt, when delivered personally, (b) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party), or (c) one (1)
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

To the Issuer:

 

Spotlight Innovation Inc.

11147 Aurora Avenue, Building 3

Urbandale, Iowa 50322

Attention: President

Telephone: (515) 274-9087

 



  7

   



 

If to the Holder, to its address and facsimile number set forth at the first
paragraph of this Warrant, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Issuer five (5) business days prior to the effectiveness of such
change. Written confirmation of receipt (a) given by the recipient of such
notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (c) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (a), (b) or (c) above,
respectively.

 

10. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

 

11. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.

 

12 Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

 

13. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 



  8

   



 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 



 

Spotlight Innovation Inc.

        By:

 

 

Name: John M. Krohn

     

Title: President

 



 



  9

   



 

APPENDIX A

 

WARRANT EXERCISE FORM

 

Spotlight Innovation Inc.

 

The undersigned *Print*, pursuant to the provisions of the within Warrant,
hereby elects to purchase *Warrants* shares of Common Stock, par value $0.001
per share, of Spotlight Innovation Inc. covered by the within Warrant.

 



Dated: _________________

 

Signature ___________________________

 



 

Address                          *Address*

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________

 

The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

 

The Holder shall pay the sum of $______________ by certified or official bank
check (or via wire transfer) to the Issuer in accordance with the terms of the
Warrant.

 



  10

   



 

ASSIGNMENT

 

FOR VALUE RECEIVED, *Print* hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.

 



Dated: _________________

Signature

 

 

 

 

 

 

 

Address

 

 

 

 

 

 



 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED, *Print* hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.

 



Dated: _________________

Signature

 

 

 

 

 

 

 

Address

 

 

 

 

 

 



 

FOR USE BY THE ISSUER ONLY:

 

This Warrant No. W-___ canceled (or transferred or exchanged) this _____ day of
___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.

 



  11

   



 

ANNEX C

ROYALTY AGREEMENT

 

[Attached]

 

 



12

